Citation Nr: 1441832	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed hypertension, to include as secondary to sleep apnea or the service-connected headache disorder, and to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for claimed epistaxis, to include as secondary to hypertension, sleep apnea, or the service-connected headache disorder.


(The issue of service connection for sleep apnea is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, from March 2003 to September 2005, and from October 2005 to February 2008 and had more than 30 years of service in the Army Reserve.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision rendered by the RO in St. Petersburg, Florida.

The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claim.

In January 2003, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This case was remanded for additional development in July 2003, January 2007, May 2009 and August 2010.

In an April 2012 decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.

In an April 2013 Order, the Court vacated the Board's April 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

In March 2014, the Board remanded the claims for development consistent with the Joint Motion.

The Board has recharacterized the issue to include sleep apnea in the secondary service connection claims, based on recent medical evidence.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on her part.


REMAND

In March 2014, the Board remanded the appeal.  At the outset, the Board notes that in addition to obtaining updated VA treatment records, the Veteran was "to be advised with respect to medical evidence that she may alternatively obtain records on her own and submit them to the RO."  The record does not show that she was so advised.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board also sought medical opinions on the above-captioned claims.  An examination was conducted in May 2014.

With regard to the claim for hypertension, the examiner cited medical literature indicating, "among identifiable causes for hypertension is: Obstructive sleep apnea - Disordered breathing during sleep appears to be an independent risk factor for systemic hypertension."  May 2014 VA examination report, p. 30/41.  The examiner noted here that, "the Veteran was diagnosed in 2008 with obstructive sleep apnea-a possible contributing factor to her blood pressure elevations."  Id.

With regard to the claim for epistaxis, the examiner noted that the record "documents multiple potential irritative etiologies for Veteran's intermittent episodic epistaxis since its 1998 onset, to include . . . variable nasal CPAP usage."


The issue of service connection for sleep apnea is presently on appeal before the Board and has been remanded to the AOJ under another docket number in a separate decision of the Board.  

The matters relating to service connection for hypertension and epistaxis are inextricably intertwined with that of service connection for sleep apnea.  

As such, the issues related to hypertension and sleep apnea must be remanded pending the adjudication of the issue related to service connection for sleep apnea.

The Board further finds that a further medical opinion on the claim for epistaxis is needed to ensure substantial compliance with the March 2014 remand directives, as the examiner did not offer the requested finding on the issue of direct service connection, as sought by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure a complete record, the Board also finds the examiner should offer findings on whether the epistaxis may be related to an undiagnosed illness or an event or incident of the Veteran's service in the Persian Gulf. 

Accordingly, these matters are REMANDED to the AOJ for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that she may alternatively obtain records on her own and submit them to the RO.

2.  The Veteran's claims for hypertension and epistaxis must be held in abeyance pending development of the Veteran's claim of service connection sleep apnea, which has been remanded in a separate decision. 

3.  Thereafter, the AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed epistaxis.

The Veteran's claims folder must be made available and reviewed by the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran's intermittent epistaxis is due to an undiagnosed illness or medically unexplained chronic multisystem illness or whether it is more likely than not was a manifestation of a diagnosable disease entity.

If there is a known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any demonstrated disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service.

If service connection is awarded for sleep apnea, the examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the any diagnosed disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected sleep apnea.

The examiner must be advised that the requirement of a current disability for VA adjudication purposes has been satisfied for this claim.  As such, the examiner is requested to render the above opinions even if epistaxis is not demonstrated at the time of examination.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  If service connection is awarded for sleep apnea, the AOJ should also have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hypertension.

The Veteran's claims folder must be made available and reviewed by the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether whether it is at least as likely as not, (50 percent probability or greater), that hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected sleep apnea.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing all indicated development, the AOJ should readjudicate the appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

